Citation Nr: 1646314	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of those proceedings is of record.

In May 2015, the Board determined new and material evidence had been submitted and remanded the claim for additional development.

The Board observes that the Veteran has provided evidence of diagnosis of degenerative disc disease (DDD) of the lumbar spine, sprain/strain of the low back, chronic lumbar and sacroiliac (SI) dysfunction and annular tear of the L5-S1.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In light of the medical evidence of record detailing additional diagnoses referable to the Veteran's back, the Board has characterized the issue on appeal as entitlement to service connection for a back disorder.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's currently diagnosed back disorder was not present in service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With respect to the claim decided herein, the Veteran has not alleged that VA has not fulfilled its duty to notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In letters issued December 2011 and May 2015, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  They also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records (STRs), service personnel records, VA and private treatment records, reports of VA examinations, hearing testimony, and lay statements from the Veteran.  

Additionally, the RO substantially complied with the May 2015 remand instructions. The remand directed the RO to supplement the record by obtaining outstanding VA and private treatment records and ordering an addendum medical opinion regarding the etiology of the currently diagnosed back disorder.  A VA examiner reviewed the Veteran's medical history and provided an addendum opinion in July 2015 that addressed each question posed by the remand order and provided an adequate statement of reasons and bases for the conclusions found.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Accordingly, the Board now finds that there has been substantial compliance with the remand instructions such that additional remand is not necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999).  

Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

The Veteran seeks entitlement to service connection for a back disorder.  Specifically, he contends that he sustained a fall in service in February 1982, and that physical labor done as part of his military occupational specialty (MOS) caused his currently-diagnosed back disorder.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Presumptive service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Board notes that the Veteran's back disorder is a "chronic disease."  DDD of the lumbar spine, while not a specifically listed chronic disease, is included under the broadly listed term of arthritis, and therefore is eligible for presumptive service connection.  38 C.F.R. §§ 3.307(a), 3.309(a) (2015); see Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (treating intervertebral disc syndrome as arthritis).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Even if the criteria for service connection for a chronic disease are not met, service connection may yet be available on a direct basis. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Service connection for a disability on a direct basis requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts that while in service at McConnell Air Force Base in February 1982, he fell down a stairwell in the dormitory and injured his back, which was treated at the infirmary.  The Veteran's STRs show eight subsequent references to clinical treatment for intermittent back pain, including physical therapy, throughout his period of service.  

During the Veteran's active military service, his MOS was Fire Protection Specialist.  He testified at his March 2014 Board hearing that his duties entailed "[l]ifting hoses, the fighting of fires when they would occur, cleaning up the station, cleaning up the vehicles, that sort of thing."  He noted that on an everyday occurrence, he engaged in heavy lifting of 50 pounds.  See March 2014 Hearing Transcript, page 4.

At discharge, the Veteran did not mention back pain or problems; when questioned regarding this at his March 2014 Board hearing, he replied that at the time of his separation exam, his back was not hurting him so he did not note it.  

Following service, the Veteran sought treatment for his back from J.H., D.C., D.A.C.B.O.H., his private chiropractor.  Unfortunately, his medical treatment records were destroyed, but his status as a patient there in 1996 was verified.  Beginning in 1999, the Veteran also sought treatment from several VA medical facilities in New York, Los Angeles, Dayton, Long Beach, and Seattle.  The records indicate recurrent low back pain and show diagnoses of DDD of the lumbar spine (VA treatment record of May 2012), sprain/strain of the low back (VA treatment record of March 2013), chronic lumbar and SI dysfunction (VA treatment record of November 2011), and annular tear of the L5-S1 (VA treatment record of August 2012).  

In response to the May 2015 remand, VA obtained an addendum medical opinion in July 2015 to address the etiology of the Veteran's back disorder.  The examiner was directed to consider several things: a documented in-service February 1982 fall in which the Veteran hurt his right lower back; documented in-service complaints of low back pain in October 1982 (two occasions), November 1982 (two occasions), January 1983, March 1983, and July 1984 (two occasions); the Veteran's testimony at his March 2014 Board hearing regarding carrying heavy items on a daily basis in service; and the Veteran's lay statements regarding the progression of his back disorder.  

The examiner made note of each instance in the Veteran's medical record that back pain or a back disorder was addressed and reasoned that the February 1982 fall in service was not serious enough to cause the current degenerative spine disease and a fall in service with no fractures or documented SI disruption seen on x-ray would not constitute an accepted risk factor for the development of SI dysfunction 30 years later.  Instead, the examiner noted that the Veteran's disorders are primarily degenerative processes with multiple potential risk factors including aging, weight gain, occupation, and history of severe trauma.  Noting that the Veteran gained more than 40 pounds and aged more than 30 years since service, the examiner determined those risk factors outweighed the documented fall as a potential cause of the degenerative spine disease.  In addition, the examiner considered the effect of the Veteran's MOS duties and noted that although there was significant evidence of intermittent back pain in service, it is not uncommon for humans performing physical labor to have intermittent periods of low back pain that do not lead to serious spinal disease.  

Subsequent to the July 2015 Supplemental Statement of the Case, a private medical opinion dated September 2015 was submitted from E.C., PA-C, a private physician assistant.  In discussing whether the February 1982 fall injury contributed to or caused the Veteran's back disorder, he noted that it was not possible for him to ascertain whether the fall injury was the direct cause of the degenerative disc disease.  He stated that it is possible, but that it was less than a 50 percent probability.

As to determining whether the chronic presumption applies, it is clear from the record that the current back disorder of DDD of the lumbar spine, sprain/strain of the low back, chronic lumbar and SI dysfunction and annular tear of the L5-S1 was not diagnosed in service.   Nor did the Veteran's back disorder manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 C.F.R. § 3.307(a)(3).  Therefore, whether the presumption applies rests upon whether continuity of symptomatology is established.  38 C.F.R. § 3.303(b) (2015).

Turning to the medical evidence, there are numerous VA and private records noting chronic lower back pain and the ultimate current diagnoses.  However, there is a lack of treatment records or evidence of clinical treatment from prior to discharge in July 1985 until 1996.  The Veteran has not identified any outstanding private treatment or VA medical records for that post-service period.  The absence of evidence does not automatically constitute "substantive negative evidence."  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2001).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker at 1331.

The Veteran has provided lay testimony regarding his long history with recurrent, intermittent back pain dating back to service.  While the Veteran's lay statements are credible, they are not competent to establish continuity of symptomatology.  To the extent all of these statements reflect descriptions by the Veteran of back pain, they are competent, as pain is a lay observable symptom.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Yet, to the extent the Veteran's lay statements indicate that the Veteran's current back disorder is related to or has been caused by his active duty service, the statements are not competent, as such an opinion requires expertise in the field of orthopedic medicine.  Id. 

Therefore, the evidence does not show that there has been continuity of symptoms of a back disorder, to include DDD of the lumbar spine, sprain/strain of the low back, chronic lumbar and SI dysfunction and annular tear of the L5-S1.  A grant of service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(a)(b) (2015); see also Walker at 1331.

As regards direct service connection, the Veteran has a currently diagnosed back disorder.  Competent and credible evidence in his STRs, service personnel records, and hearing testimony establish an in-service incident in which the Veteran fell down a stairwell and experienced a lower back injury, and in-service labor causing intermittent lower back pain.  Thus, the first two elements of service connection are met; the remaining question is whether there is a nexus between the current diagnosis and in-service injury.

The Board finds the VA examiner's July 2015 addendum opinion both competent and adequate to address the nexus prong of service connection.  The VA examiner possesses the necessary education, training, and expertise to provide a competent medical opinion.  38 C.F.R. § 3.159(a)(1) (2015); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez at 301.  

The July 2015 addendum opinion reviewed each medical record pertaining to the back disorder, examined the Veteran's lay statements, and considered each of the Board's May 2015 remand directives.  As noted above, the opinion determined that the Veteran's well-accepted risk factors of weight gain and aging outweighed the in-service fall to form a nexus for causation of DDD; the fall did not constitute a risk factor for the development of SI dysfunction; and the physical labor the Veteran performed would not lead to serious spinal disease.  The opinion concluded that the back disorder claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As the opinion provided an adequate statement of reasons and bases for the conclusions found, the Board finds the opinion probative and persuasive.  Nieves-Rodriguez at 301. As the third element of service connection is not met, direct service connection is not warranted in this case.  38 C.F.R. § 3.303 (2015).

Although the Veteran has established a current disability and an in-service event, injury, or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2015).  For these reasons, the claim is denied.


ORDER

Service connection for a back disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


